Mr. Chief Justice Hollerich delivered the opinion of the court: Claimant filed its complaint herein on January 30th, 1936, and therein asked an award in the amount of $347.94 for merchandise sold to the respondent and delivered to the Lincoln State School and Colony at Lincoln, Illinois, on divers dates between July 7th, 1933 and December 14th, 1933. The claim was checked by the Managing Officer of the Lincoln State School and Colony, who found the amount due to be $336.67. Claimant was notified of the error in its statement of account, and thereafter authorized the reduction of its claim to the sum of $336.67. There is no question but what the account as so reduced is true and correct, and that the same remains unpaid. Award is therefore entered in favor of the claimant for the sum of Three Hundred Thirty-Six Dollars and Sixty-Seven Cents ($336.67.)